Citation Nr: 1216636	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to October 1969, to include a tour of combat duty in Vietnam.


FINDING OF FACT

Currently diagnosed right ear hearing loss is caused by in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection of right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

It is well established that the Veteran was exposed to excessive noise in service.  Not only was he a helicopter repairman, subjected to the noise of engines and machinery, he also served as a door gunner in combat.  Weapons fire and operational engine noise are more than sufficient to establish acoustic trauma.  Additionally, the Veteran is a recipient of numerous combat awards, and hence his allegations regarding the occurrence of any in-service injury or event related to combat are presumed true.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.

Service treatment records establish upward shifts in puretone thresholds at multiple frequencies in both the left and right ears over the course of service.  The left ear met the requirements for a finding of hearing loss disability at separation, with a threshold of 40 at 4000 Hertz; right ear hearing was within normal limits.  38 C.F.R. § 3.385.

VA treatment records from November 1990 reveal that the Veteran reported bilateral hearing loss "since he was shot up in '69."  He reported noise exposure from machine guns and helicopters.  While he had noise exposure since service from hunting, he always used protection.  Testing confirmed bilateral hearing loss disabilities, and the Veteran was fitted for hearing aids.

A VA examination conducted in February 1992 found bilateral severe high frequency hearing loss, worse on the left.  The examiner noted the in-service noise exposure, but did not offer any opinion on a nexus to service. 

In a January 1994 rating decision, the RO granted service connection for left ear hearing loss, as the disability was manifested on active duty.  Right ear hearing loss was denied, as the standard for disability was not met on duty or within the first post service year.  However, the RO failed to notify the veteran of the denial of entitlement, and the decision did not become final; his current claim must be considered a continuous prosecution of his original November 1991 claim.

In his November 2008 Notice of Disagreement (NOD), the Veteran reiterated that he had hearing loss in both ears since service.

A VA examination was conducted in October 2007.  The claims file was reviewed and the history of significant military noise exposure was noted.  Testing again showed a bilateral hearing loss disability; severe to profound high frequency sensorineural hearing loss was diagnosed.  The examiner opined that because right ear hearing loss was normal on separation from service, current right ear hearing loss was less likely than not related to or caused by military noise exposure.

The October 2007 VA medical opinion is inadequate.  The examiner failed to consider or discuss the Veteran's competent reports of bilateral hearing problems since service.  Further, he failed to account for the documented upward shift in right ear puretone thresholds over service.   The negative opinion is entitled to no weight.

An in-service injury is incontrovertibly established.  A current right ear hearing disability is similarly shown.  The Veteran has competently reported that ever since his in-service noise exposure, he has experienced right and left ear hearing problems.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  He has consistently reported such (although stressing his left ear problems), and there is no basis upon which to question his credibility.  The demonstrable worsening of right ear hearing loss in service, shown by increasing puretone thresholds, supports a finding that current hearing loss began in service, even if not manifested as a qualifying disability for many years.  Moreover, the Veteran has submitted several studies showing a relationship, generally, between helicopter noise exposure and hearing loss.

In short, the competent, credible, and adequate evidence of record all supports the claim and service connection for right ear hearing loss is warranted.


ORDER

Service connection for right ear hearing loss is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


